ICJ_061_WesternSahara_UNGA_NA_1975-10-16_ADV_01_NA_09_FR.txt. 173

OPINION INDIVIDUELLE DE M. BONI

J'ai voté sans réserves l’avis consultatif émis par le Cour internationale de
Justice.

La Cour a décidé que le Sahara occidental (Rio de Oro et Sakiet El Hamra)
n’était pas un territoire sans maître. Ses populations, bien que nomades pour
la plupart, étaient organisées en tribus indépendantes et placées sous l’auto-
rité de cheiks élus démocratiquement.

Elle a constaté que des liens juridiques d’allégeance existaient entre le
sultan du Maroc et certaines des tribus vivant sur le territoire du Sahara
occidental.

Elle a également constaté qu’il existait de nombreux liens d’ordre racial,
linguistique, religieux, culturel et économique entre ces tribus qui habitaient
la région saharienne faisant aujourd’hui partie du Sahara sous domination
espagnole et la République islamique de Mauritanie.

Par contre elle a affirmé d’une façon catégorique que ces liens n’étaient pas
des liens de souveraineté territoriale tissés entre le territoire du Sahara
occidental d’une part, le Maroc ou l’ensemble mauritanien d’autre part.

En adoptant cette dernière solution, la Cour n’a pas suffisamment tenu
compte du contexte local. En ce qui concerne le Maroc, l'accent n’a pas été
assez mis sur les liens religieux qui unissaient le Sultan à certaines tribus de la
Sakiet El Hamra. Pour ces tribus, le Sultan était commandeur des croyants,
c’est-à-dire l’intendant de Dieu sur terre pour toutes les affaires, qu’elles
fussent religieuses ou non. Il était ainsi considéré non seulement comme chef
religieux mais comme gérant de leurs affaires temporelles. Les liens juridiques
qui existaient entre eux étaient donc religieux, ce qui n’est contesté par
personne, mais également politiques et avaient le caractère de souveraineté
territoriale.

En toute logique, j'aurais dû voter « non » à la deuxième question de l’avis
consultatif. Je ne l’ai pas fait pour les raisons suivantes:

La Cour a dénié tout caractère de souveraineté territoriale aux liens qui
unissaient le Sahara occidental au Maroc. Elle a demandé avec insistance à
l’Assemblée générale de consulter les populations de ces régions sur leur
avenir conformément à la résolution 1514 (XV) de l’Assemblée générale.
Peut-on raisonnablement reprocher à la Cour d’avoir addpté une telle
attitude qui est conforme à son rôle qui, dans la présente affaire, est d’éclairer
l’Assemblée générale?

Avec la solution que je préconise et qui confère un caractère de souverai-
neté territoriale aux liens qui unissaient le Maroc au Sahara occidental, on
arrive à la même conclusion: consultation obligatoire des habitants du

165
174 SAHARA OCCIDENTAL (OP. IND. BONI)

Sahara occidental sur leur sort, et cela en application de la résolution 1514
(XV) de l’Assemblée générale.

Certes il est arrivé que l’Assemblée générale n’ait pas cru devoir consulter
les populations des territoires à décoloniser. Mais elle en a donné les raisons
qui sont les suivantes:

Ces populations ne constituaient pas des peuples et, partant, ne pouvaient
prétendre disposer d’elles-mêmes.

Les consultations ne présentaient aucune nécessité en raison des circons-
tances spéciales dont elle seule est juge.

De telles raisons ne sauraïent être admises dans la présente affaire.
L’ Assemblée générale, en présence d’un avis de la Cour stipulant qu’il y avait
des liens de souveraineté entre le Maroc et certaines régions du Sahara
occidental, aurait été contrainte de consulter les habitants de la région sur les
différentes options prévues dans la résolution 1514 (XV).

(Signé) A. BONI.

166
